UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6168



JOHN MARK BERRILL,

                                           Petitioner - Appellant,

          versus


PATRICK KEOHANE; ATTORNEY GENERAL OF THE COM-
MONWEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-1193-AM)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Mark Berrill, Appellant Pro Se.     Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Mark Berrill appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Berrill v. Keohane, No. CA-98-1193-AM

(E.D. Va. Dec. 17, 1998).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




    *
       Although the district court’s order is marked as “filed” on
December 16, 1998, the district court’s records show that it was
entered on December 17, 1998. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-45 (4th Cir. 1986).


                                 2